Citation Nr: 0818221	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  03-05 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether the substantive appeal regarding an evaluation of 
post-traumatic stress disorder (PTSD) received on December 1, 
2000, was timely filed.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1970 to March 
1973.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  In October 2004 the Board issued a 
decision denying the veteran's claim as a matter of law, 
finding that his substantive appeal pertaining to his claim 
for increase for his service connected PTSD was not timely 
filed.  The veteran subsequently appealed, and in July 2007 
the Court of Appeals for Veteran's Claims (Court) vacated the 
October 2004 decision and remanded the claim back to the 
Board.  


FINDINGS OF FACT

1.  A May 1999 rating decision denied a rating in excess of 
30 percent for post traumatic stress disorder (PTSD).  

2.  The statement of the case concerning the May 1999 
decision was issued on December 2, 1999.

3.  The substantive appeal concerning the May 1999 decision 
was received December 1, 2000, at the Hilo Veterans Center.

4.  It is not established that the veteran was incapacitated 
at any time between December 1999 and December 2000.  


CONCLUSION OF LAW

The veteran's substantive appeal of the March 1999 rating 
decision was untimely. 38 U.S.C.A. § 7105 (2002); 38 C.F.R. 
§§ 20.301, 20.302(b) (2007); Barrett v. Principi (Barrett 
III), 466 F.3d 1035 (Fed. Cir. 2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA's application of the VCAA need not be assessed because the 
issue on appeal concerns legal interpretation of undisputed 
facts.  The Court has recognized enactment of the VCAA does 
not affect matters on appeal from the Board when the question 
is limited to statutory interpretation.  Mason v. Principi, 
16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000).




II.  Factual Background

In March 1993, the veteran filed an application to reopen a 
claim of service connection for PTSD, and a January 1994 
rating decision granted the claim with a 30 percent 
disability evaluation.  In May 1995, a letter from a staff 
psychiatrist at a PTSD Rehabilitation Program stated the 
veteran had been a patient for 21 consecutive days, and 
anticipated the veteran would remain as a resident for a 90- 
day period.  Another letter from the Portland VA Medical 
Center noted the veteran was hospitalized as of April 19, 
1995.  In July 1995, the RO granted a temporary total 
evaluation from April 19, 1995, through July 31, 1995, (the 
anticipated conclusion of the veteran's hospitalization).

In August 1995, the veteran filed a formal application for an 
increased rating for PTSD based on unemployability.  The RO 
sent a November 1995 letter to the veteran asserting final 
evaluation of the PTSD following hospital discharge on July 
14, 1995, had not yet been determined.  It noted the 
application for increased compensation based on individual 
unemployability was pending a review.

A November 1995 rating decision determined the 100 percent 
evaluation from April 19, 1995, would extend through August 
31, 1995.  Thereafter, the pre-hospital level of 30 percent 
would resume September 1, 1995.

In January 1996, the veteran submitted a therapist treatment 
summary.  The veteran indicated that "since discharge from 
the program I have continued to isolate myself, and my PTSD 
symptoms have increased."  The RO issued an April 1996 
rating decision that considered the therapist report, and 
continued the 30 percent evaluation for PTSD.  The veteran 
filed a VA Form 9 indicating he wanted to appeal the decision 
not to grant an increase of his service-connected disability.  
A stamp on the document recorded a "notice of disagreement" 
on September 23, 1996.

The RO issued a January 1997 statement of the case for 
matters concerning evaluation of PTSD, eczema, and 
entitlement to individual unemployability.  In July 1998, the 
veteran filed a statement asserting he wanted to reopen his 
claim for PTSD.  

Thereafter, the RO issued a May 1999 rating decision that 
continued to evaluate the PTSD as 30 percent disabling.  
Several days later, the veteran filed a notice of 
disagreement concerning the 30 percent evaluation, in which 
he requested a Decision Review Officer (DRO) hearing.  An 
informal conference was held with a DRO later in May 1999.  
During the conference the veteran reported that his 
vocational rehabilitation training was progressing and that 
he was being trained in audio/video production.  He reported 
continued problems with PTSD including the inability to 
tolerate other people.  He wanted to train his kids to do the 
video work and then he could complete the work at home.  
During the conference it was agreed that the veteran would be 
scheduled for VA compensation and pension examination.  The 
veteran also reported that he had had an interview with a VA 
researcher, Dr. L on May 12, 1999.  
  
In June 1999 the veteran received a VA psychiatric 
compensation and pension examination.  The veteran reported 
that he was unable to work due to his PTSD and was staying 
with his wife and one of his five kids.  He was in a 
rehabilitation program but it was very hard for him to 
interact with other people because of his PTSD.  The veteran 
complained of distressing thoughts, frequent flashbacks and 
nightmares.  He also had various avoidance symptoms and 
diminished interest in activities.  He usually stayed home by 
himself and had feelings of detachment and estrangement from 
other people.  He also had symptoms of increased arousal, 
hypervigilance, continuing irritability and lots of anger.  
Mental status examination showed that the veteran was 
slightly disheveled and very anxious.  His speech was soft 
and slightly slow and he cried at length at different times 
talking about his PTSD symptoms.  After about 5 or 10 minutes 
he was able to recover, however, and continue the interview.  
His mood was depressed and his thought process was 
occasionally circumstantial and tangential.  He denied any 
current suicidal or homicidal ideation or active plans.  For 
cognitive function he was oriented to time, place and person.  
He was able to recall 2/3 objects immediately but only 1/3 
after 5 minutes.  He showed diminished concentration by 
taking a long time and also made a few mistakes in doing 
serial sevens.  He was able to show some abstractive thinking 
by interpreting the proverb, "don't cry over spilled milk" 
and was able to show some judgment and insight into his 
condition.  The examiner noted that the veteran had been 
capable of managing his own affairs and would be able to 
manage his benefit payments in his own best interest.  The 
examiners diagnosis was PTSD with continuing severe symptoms 
and the assigned Global Assessment of Functioning (GAF) score 
was about 45.

In a July 1999 letter, Dr. L noted that psychological testing 
showed that the veteran met the criteria for race-related 
PTSD in regard to cumulative race-related events that were 
service-connected.  Also, work related events that occurred 
while the veteran was employed as a peer counselor apparently 
retriggered pre-existing conditions that originated from 
service-connected experiences.  The veteran's subjective 
distress was rated as severe and the impairment in social and 
occupational functioning was rated as extreme.  
 
A December 2, 1999, statement of the case continued the 30 
percent rating for PTSD, and instructed the veteran to 
carefully read the instructions with the enclosed VA Form 9, 
as it conveyed what he needed to do and how much time he had, 
if he wanted to continue his appeal.  It cited 38 C.F.R. § 
20.302 (2003), which governs time limits for filing a notice 
of disagreement, a substantive appeal, and response to 
supplemental statement of the case.  

The veteran's VA Form 9 was received December 5, 2000, as 
indicated by the applicable date stamp.  A cover note to the 
Form 9 (which noted the veteran did not desire a hearing with 
the Board, but rather wanted a local RO hearing) had a 
December 1, 2000, stamp from the Hilo Veterans Center.  The 
veteran submitted a 25 page statement accompanying his Form 9 
where he argued in detail that he was entitled to a higher 
rating for his PTSD.  On page 15 the veteran noted that 
although he was essentially oriented to time, place and 
person at the time of his June 1999 VA examination, this was 
not an appropriate basis for denying his claim for a rating 
in excess of 30 percent for PTSD.

A February 2001 letter from the Medical and Regional Office 
Center informed the veteran that it had received faxed 
information, and that the veteran's file was unavailable for 
review.  

A May 2002 letter from the RO informed the veteran his appeal 
was closed because the VA Form 9 had not been submitted 
within 60 days from the date of the statement of the case.  
The veteran appealed this determination.  Finally, in an 
August 2002 decision, the RO granted a 100 percent disability 
evaluation for PTSD effective May 10, 2002.
  
In an October 2006 brief before the Court, the appellant's 
attorney argued that the Board decision erred by not finding 
that the RO had made a significant procedural due process 
error by not accommodating the veteran's request (made in his 
May 12 NOD) for a personal hearing before a Decision Review 
Officer (DRO).  The attorney noted that the RO did conduct an 
informal conference over the telephone.  The attorney 
contended, however, that there was no indication from the 
record that this informal conference complied with procedural 
due process.  In particular, the notes from the informal 
conference did not indicate that evidence was obtained under 
oath.  The attorney then further contended that the RO never 
should have issued the December 1999 statement of the case as 
the VA "sidestepped the veteran's personal hearing request 
before the DRO and the attendant procedural rights that would 
have been provided by that process."  Thus, the attorney 
essentially argued that because the statement of the case 
never should have been issued, the veteran's subsequent 
substantive appeal should not have been found to be untimely 
resulting in denial of the veteran's claim for increase.  

The attorney also argued that the veteran was incapacitated 
from his PTSD at the time he filed his substantive appeal 
resulting in its untimely filing.  The attorney noted that 
the veteran's GAF score as of the June 1999 VA compensation 
and pension examination was about 45, which was indicative of 
serious symptoms, including an inability to function in 
society.  The attorney further argued that these serious 
symptoms included an inability of the veteran to understand 
his legal rights and associated timelines.           

In the July 2007 decision the Court noted that the veteran 
had not filed a timely substantive appeal after the December 
1999 statement of the case.  The Court also noted, however, 
that the veteran was service connected for PTSD and was later 
assigned a 100 percent disability rating and that in an 
attachment to his substantive appeal, the veteran had 
contended that he was not fully oriented to time, place and 
person.  The Court then found that the Board, in its October 
2004 decision should have determined that the veteran had 
raised an argument that he lacked the mental capacity to 
understand the time limit for filing an appeal and then 
should have made a specific determination whether the 
application of equitable tolling due to mental capacity could 
be applied to the veteran's claim.  Accordingly, the Court 
vacated the October 2004 decision and remanded it to the 
Board to make the determination as to the applicability of 
the doctrine of equitable tolling.  The Court also held that 
if the Board determined that equitable tolling was 
applicable, it had to also determine whether VA appropriately 
complied with the veteran's November 2000 substantive appeal 
request for a local hearing at the RO.

III.  Law and Regulations

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. § 
20.200 (2003).  A Substantive Appeal consists of a properly 
completed VA Form 9, "Appeal to Board of Veterans' 
Appeals," or correspondence containing the necessary 
information. 38 C.F.R. § 20.202.  A Substantive Appeal must 
be filed within 60 days from the date that the agency of 
original jurisdiction mails the Statement of the Case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 C.F.R. § 
20.302(b).

For the purposes of determining whether a claimant filed a 
timely appeal, equitable tolling is available where a veteran 
is able to show that the failure to file was the direct 
result of a mental illness that rendered him incapable of 
rational thought or deliberate decision making, or incapable 
of handling his own affairs or unable to function in society.  
Barrett v. Principi (Barrett III), 466 F.3d 1035 (Fed. Cir. 
2006). The Court has also held that the principals of 
equitable tolling as outlined in Barrett III apply to appeals 
made to the Board.  Hunt v. Nicholson, 20 Vet. App. 519 
(2006).  Further, in Claiborne v. Nicholson 19 Vet. App. 181, 
184 (2005), it was held that the burden of proof is on the 
veteran to show that the failure to file an appeal was the 
direct result of a mental illness.  Thus the veteran holds 
the burden of submitting competent medical evidence showing 
that he was mentally incapable of filing an appeal with 
regard to those prior decisions.  Id. at 184.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

It is clear from the record that the veteran's December 2000 
substantive appeal was not timely as it was submitted more 
than 60 days after the issuing of the December 1999 statement 
of the case and more than one year after the May 1999 rating 
decision.  Additionally, the record reasonably establishes 
that the veteran received notice of the applicable time 
limits for filing his appeal as the letter accompanying the 
December 1999 statement of the case specifically advised him 
to read the instructions accompanying his Form 9, "very 
carefully" so that he was aware of how much time he had to 
file his appeal.  These instructions include an advisement 
that the appellant has either 60 days from the issuing of the 
statement of the case or one year from the mailing of the 
initial rating decision to file the substantive appeal.  
Pursuant to the Court's July 2007 decision, however, the 
Board must address whether equitable tolling based on the 
mental incapacity of the veteran can be applied, thus 
allowing the veteran's substantive appeal to be found timely.

The evidence of record does not establish that the veteran 
was incapacitated during the time frame between the issuing 
of the December 1999 statement of the case and VA's receipt 
of the veteran's Form 9 in December 2000.  Notably, the June 
1999 VA psychiatric examination specifically found that the 
veteran had been capable of managing his own affairs and 
would be able to manage his benefit payments in his own best 
interest.  Also, on mental status examination the veteran was 
found to be oriented to time, place and person and to be able 
to engage in some level of abstract thinking.  Additionally, 
the veteran's informal conference testimony shows that he was 
able to participate in an audio/video production training 
program, thus showing at least some ability to function in a 
social/occupational setting.  Further, neither the June 1999 
VA examiner or Dr. L found that the veteran was incapable of 
rational thought and the veteran's 25-page statement 
accompanying his Form 9, albeit outside the timeframe for 
filing the Form 9, shows not only that he was capable of 
thinking rationally but also that he was able to construct a 
significant written argument in support of his claim for 
increase.  Consequently, although Dr. L's psychological 
testing did produce findings indicative of extreme impairment 
in occupational and social functioning, neither this testing 
nor any of the other pertinent evidence of record establishes 
that the veteran was actually incapable of rational thought 
or deliberate decision making; incapable of handling his own 
affairs; or unable to function in society.  Barrett v. 
Principi (Barrett III), 466 F.3d 1035 (Fed. Cir. 2006).  
Accordingly, the veteran was not incapacitated by his mental 
illness during the time frame between the issuing of the 
December 1999 statement of the case and the receipt of the 
December 2000 Form 9 and equitable tolling of the time frame 
for filing his substantive appeal is not warranted.  

Regarding the argument that the veteran was not provided with 
a DRO hearing, the Board finds that although a hearing under 
oath was not provided pursuant to the veteran's May 1999 
request for the DRO hearing, the veteran was provided with a 
DRO informal telephone conference.  During this conference 
the veteran was able to assert contentions pertaining to his 
claim and the DRO was able to determine that further 
development in the form of a VA examination was necessary 
prior to further adjudication of the claim.  There is no 
indication in the record that the veteran was not satisfied 
with the results of the informal conference, which included 
the scheduling of the VA examination.  Further, the holding 
of the informal conference did not preclude the veteran from 
subsequently having a hearing in person under oath.  See 
38 C.F.R. § 3.103.  In fact the veteran did request such a 
hearing on his December 2000 Form 9, in the space 
specifically provided for that purpose and had his 
substantive appeal been timely, he would have been entitled 
to have that hearing.  Thus, given that there is no 
indication that the informal conference did not satisfy the 
veteran's initial desire for an in-person hearing and given 
that the veteran retained the right to have a subsequent in-
person hearing the Board finds that the veteran's due process 
rights were adequately protected by the RO prior to the 
issuing of the December 1999 statement of the case.  
Accordingly, that statement of the case was appropriately 
issued, thus appropriately triggering the time limits for the 
veteran to file a substantive appeal as mentioned above.  

Given that the December 1999 statement of the case was 
appropriately issued; given that the veteran did not file his 
substantive appeal within 60 days of this statement of the 
case or within one year of the May 1999 rating decision; and 
given that the doctrine of equitable tolling based on mental 
illness is not for application, the preponderance of the 
evidence is against the veteran's claim and it must be 
denied.     


ORDER

A timely substantive appeal was not filed from the May 1999 
rating decision concerning a 30 percent evaluation for PTSD, 
and an appeal of that decision is not pending.



____________________________________________
James L. March  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


